                               Case 1:17-cv-10949-PBS Document 56 Filed 12/06/18 Page 1 of 1
                                          UNITED STATES DISTRICT COURT
                                           DISTRICT OF MASSACHUSETTS




    yis.              Rosalind Logie,

                            Plaintiff,                             Civil Action
                                                                   No.   17-CV-10949-PBS
                      V.


         ^ N Mass, Bay Transportation
                      Authority, et al..

                            Defendants.
     53
         ^                 MOTION FOR LEAVE TO FILE NOTICE OF APPEAL NUNC PRO TUNC

             .^             Now comes the Plaintiff, Rosalind Logie, moves for lea
     ^            -
                      of Court to file her notice of appeal nunc pro tune.           In

                      support of this motion, the Plaintiff states:

i>                          1.   She was unaware that her layzsuit/claims were dis-
^                     missed by this court, where she never received any notice
              t o
                      from this court of any action taken in this matter from the

    rV                court.

                            2.   She only became aware after her son-in-law Rico

                      Perry contacted his lawyer to check up on the status of the

                      case when his lawyer informed him that it had been dismissed.

                      See Affidavit of Rico Perry, attached.

                            3.   If she had received proper notice from the court,

                      she could have timely submitted her written objections to

                      this Courtis findings and timely appealed it.

                            4.   In the interest of justice, this court should grant
